Citation Nr: 0731128	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-37 754	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
residuals of a left salpingectomy.

2.  Entitlement to an initial rating in excess of 20% for 
spondylolysis with disc protrusion at L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 2000 to January 
2004.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2004 rating action that 
granted service connection for residuals of a left 
salpingectomy and for spondylolysis with disc protrusion at 
L5-S1 and assigned initial 0% and 20% ratings therefor, 
respectively.  By rating action of October 2004, the RO 
increased the initial rating for the residuals of a left 
salpingectomy to 10%.  Because the claims for higher initial 
ratings involve requests for higher ratings following the 
initial grants of service connection, the Board has 
characterized them in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  

The Board's decision on the issue of an initial rating in 
excess of 10% for residuals of a left salpingectomy is set 
forth below.  The issue of an initial rating in excess of 20% 
for spondylolysis with disc protrusion at L5-S1 is addressed 
in the REMAND section of this decision following the ORDER, 
and is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim for an initial rating in excess of 10% 
for residuals of a left salpingectomy has been accomplished.

2.  The symptoms of the veteran's residuals of a left 
salpingectomy are controlled by continuous treatment.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10% for 
residuals of a left salpingectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.116, Diagnostic Code 7614 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 10% for residuals of a left salpingectomy 
on appeal has been accomplished.

A June 2004 RO letter informed the veteran of the VA's 
responsibilities to notify and assist her in her claim, and 
notified her of what was needed to establish entitlement to a 
higher rating (evidence showing that the service-connected 
disability had worsened).  Thereafter, she was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support her claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the June 2004 RO letter provided notice that 
the VA would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get, and requested the veteran to 
furnish any evidence that she had in her possession that 
pertained to her claim.  The Board thus finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by her and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by him; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As indicated 
above, all 4 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, a document meeting some 
of the VCAA's notice requirements was furnished to the 
veteran in January 2004, prior to the April 2004 rating 
action that granted service connection and an initial 0% 
rating for residuals of a left salpingectomy.  In June 2004, 
another document that completed the VCAA's notice 
requirements was furnished to her after the RO received her 
Notice of Disagreement with that initial rating.  However, 
the Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after the notices were provided.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated above, 
the veteran has been notified of what was needed to 
substantiate her claim, and afforded several opportunities to 
present information and/or evidence in support thereof.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the veteran's appeal.  
After the initial January 2004 RO notice letter, and the 
second June 2004 notice letter which substantially completed 
the VA's notice requirements in this case, the RO gave the 
veteran further opportunities to furnish information and/or 
evidence pertinent to the claim before it readjudicated it on 
the basis of all the evidence of record by rating action of 
October 2004, at which time a higher initial 10% rating was 
assigned.

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the appellant was informed of the general 
rating formula for her gynecological condition in the October 
2004 Statement of the Case (SOC), and of the effective date 
information in a July 2006 RO letter, and that these suffice 
for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim for an initial rating in excess of 10% for 
residuals of a left salpingectomy currently under 
consideration has been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate her claim, to include obtaining extensive post-
service VA medical records up to 2006.  The veteran was 
afforded comprehensive VA gynecological examinations in 
December 2003 and September 2004, and outpatient VA 
gynecological examinations in May 2005 and February and 
September 2006.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
an initial rating in excess of 10% for residuals of a left 
salpingectomy on appeal at this juncture, without directing 
or accomplishing any additional notification and/or 
development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the propriety of "staged rating" (assignment of separate 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126.

Under the general rating formula for disease, injury, or 
adhesions of female reproductive organs, a 10% rating is 
assigned for symptoms that require continuous treatment.  A 
20% rating requires symptoms that are not controlled by 
continuous treatment.  38 C.F.R. § 4.116, DC 7614.

In this case, the Board finds that the severity of the 
veteran's residuals of a left salpingectomy does not meet the 
criteria for an initial rating in excess of 10% under DC 
7614; hence, no higher initial rating is assignable 
thereunder, as the evidence since the initial grant of 
service connection does not show that her symptoms have not 
been controlled by continuous treatment.

After December 2003 VA gynecological examination, the 
diagnoses included status post surgical removal of the left 
fallopian tube.  The veteran was noted to be 10 weeks 
pregnant, and the pregnancy was noted to have been 
uncomplicated..

On September 2004 VA gynecological examination, the veteran 
was noted to have had an uneventful vaginal delivery in July 
without complications, with reoccurrence of left lower 
quadrant and left-sided pelvic pain since that time, for 
which she used narcotic medication for relief.  The left-
sided pelvic pain was noted to be due to pelvic adhesions.  
After examination, the diagnoses were surgical absence of the 
left fallopian tube, and chronic pelvic pain, probably due to 
pelvic adhesions due to her previous left salpingectomy.

On May 2005 VA outpatient evaluation, the veteran complained 
of pain from pelvic adhesions.  Vaginal examination showed no 
tenderness.  There was no ectopic lesion in the cervix, no 
tenderness of cervical motion, and no discharge.  The 
assessment was that the veteran was still complaining of 
intermittent left lower abdominal pain because of the 
adhesions.

On February 2006 VA outpatient gynecological examination, the 
veteran gave a history of severe left-sided pain during her 
menstrual period earlier that month that lasted for 2 days 
and required bedrest and pain medications.  She denied 
abnormal vaginal discharge or urinary problems.  On current 
examination, the veteran was in no acute distress.  The 
vagina was normal, and there were no lesions of the cervix or 
no cervical motion tenderness.  The assessment was pelvic 
pain associated with menses, previously related to post-
surgical adhesions.  

On September 2006 VA outpatient gynecological examination, a 
review of systems indicated no pain.  The veteran was noted 
to have had her last menstrual period in August.  After 
examination, the assessments included rule-out candidiasis.  
In November, a September PAP smear was noted to show no 
evidence of malignancy.

The Board finds that the symptoms associated with the 
veteran's residuals of a left salpingectomy from 2003 to 2006 
are consistent with no more than an initial 10% rating, 
inasmuch as the criteria for at least the next higher 20% 
rating have not been met: the evidence does not show that her 
symptoms have not been controlled by continuous treatment.  
In this regard, the Board notes that the veteran receives 
some relief of her pain with medications, and that a February 
2006 gynecological evaluation attributed her pelvic pain to 
menses, not her service-connected post-surgical adhesions.  
Moreover, the most recent September 2006 gynecological 
evaluation recorded no complaints of pelvic pain.  

For all the foregoing reasons, the Board finds that an 
initial rating in excess of 10% is not warranted for the 
service-connected residuals of a left salpingectomy.  As the 
10% rating represents the greatest degrees of impairment 
shown since the grant of service connection, there is no 
basis for staged rating pursuant to Fenderson.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.   See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10% for residuals of a left 
salpingectomy is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claim 
for an initial rating in excess of 20% for spondylolysis with 
disc protrusion at L5-S1 on appeal has not been accomplished.

In January 2007, the veteran stated that she had suffered 
from incapacitating episodes as a result of her service-
connected low back disability since 2005.  However, the most 
recent November 2006 VA orthopedic examination did not 
address the matter of incapacitating episodes.  In written 
argument dated in March and August 2007, the veteran's 
representative requested that this case be remanded to the RO 
for a new VA examination of the veteran to obtain the 
necessary clinical findings.  Under the circumstances, the 
Board finds that this case must thus be remanded to the RO to 
obtain a new VA orthopedic examination to resolve the higher 
initial rating issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of her claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to her by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran for her low back disability at the Fayetteville, 
North Carolina and Detroit, Michigan VA Medical Centers 
(VAMCs) from November 2005 to the present time should be 
obtained and associated with the claims folder.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for her low 
back disability at the Fayetteville, 
North Carolina and Detroit, Michigan 
VAMCs from November 2005 to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo VA 
examination of her lumbosacral spine by a 
physician to assess the degree of 
severity of her spondylolysis with disc 
protrusion at L5-S1.  The entire claims 
folder must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings, including        (a) range of 
motion studies of the thoracolumbar spine 
expressed in degrees; (b) whether there 
is any ankylosis of the entire 
thoracolumbar spine; (c) the degree of 
bowel or bladder impairment, if any; and 
(d) all orthopedic and neurologic signs 
and symptoms resulting from 
intervertebral disc syndrome (IVDS) that 
are present constantly, or nearly so, 
should be reported in detail.  

The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, he should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the low back due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 
  
The doctor should assess the frequency 
and duration of attacks of the 
spondylolysis with disc protrusion at    
L5-S1, and render an opinion for the 
record as to whether the low back 
disability has been manifested by 
incapacitating episodes having a total 
duration of at least (a) 2 weeks but less 
than 4 weeks during any      12-month 
period; (b) 4 weeks but less than 6 weeks 
during any 12-month period; or (c) 6 
weeks or more during any 12-month period.  
(The examiner should note that an 
"incapacitating episode" is defined for 
VA rating purposes as a period of acute 
signs and symptoms due to IVDS that 
requires bed rest and treatment 
prescribed by a physician.)  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to her 
by the pertinent VA medical facility.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 20% for 
spondylolysis with disc protrusion at L5-
S1 on appeal in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.           
 
6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish her and her 
representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and affords her the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


